DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 05/13/2022 has been entered.
Response to Arguments
Applicant's arguments filed 04/09/2013 have been fully considered but they are not persuasive. Regarding the claims 1,7 and 16, the applicant argues the rejection under 35 U.S.C 103 is improper over Giraldo US 2017/0187004 in view of Kim US 2015/0234229 because Giraldo fails to teach or suggest a circular polarizer consisting of a λ/4 layer, a polarization layer… and an overcoat layer” because the circular polarizer of Giraldo includes an inorganic layer 3 differs in configuration from the circular polarizer of amended claims 1, 7 and 16. The Examiner respectfully disagrees. 
Regarding applicant’s argument, para.9 and 38 of Giraldo disclose an encapsulation structure comprises a linearly polarizing layer, an inorganic layer, a quarter wave retarder, so that the encapsulation structure comprises a circular polarizer (a linearly polarizing layer and a quarter wave retarder) and an inorganic layer 3, and an encapsulation structure shown in figs.1A-6 comprises a circular polarizer and an inorganic layer 3 in different positions of the encapsulation structure. Thus. The Examiner finds the circular polarizer of Giraldo does not include inorganic layer 3, and the circular polarizer of Giraldo consisting of a λ/4 layer (5 with 4), a polarization layer (6, or 6 with 8)… and an overcoat layer (1) (see figs.6, 3A, 3D,4A,4D,5A,1A, 1D and 1F).
Therefore, The Examiner maintains the rejection. 

Specification
The disclosure is objected to because of the following informalities:
Newly amended para.16 of the specification does not match with newly amended figure 2, figure 2 does not have two λ/2 layers 43 anymore, so that para.16 “as illustrated in FIG.2, the λ/4 layer 40 may be a layered body that provides a phase difference of π=λ/2) to the polarization face of incident light and on which two λ/2 layers 43 are layered” should be “as illustrated in FIG.2, the λ/4 layer [[40]] may be a layered body of one λ/2 layer 43 with one λ/4 layer 40” for the purpose of consistence with the newly amended figure 2; and 
Para.17 of the specification, the number “4040” should be “40”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-9, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giraldo US 2017/0187004 in view of Kim US 2015/0234229.
Regarding claim 1, Giraldo discloses a circular polarizer, in at least figs.1-6 and para.41, comprising: 
a λ/4 layer (5 with 4, para.38); 
a polarization layer (6, or 6 with 8, para.43) that is layered on the λ/4 layer, and
an overcoat layer (1, para.52),
wherein the overcoat layer covers an upper surface and a side surface of the polarization layer and a side surface of the λ/4 layer (see at least figs.6, 3A, 3D,4A,4D,5A,1A, 1D and 1F, para.41-53 disclose any encapsulation structure in figs.1A-5C can be used in fig.6).
Giraldo does not explicitly disclose the polarization layer includes a lyotropic liquid crystal.
Kim discloses a polarizer, in at least figs.2 and 3, the polarization layer includes a lyotropic liquid crystal (para.45) for the purpose of forming a lyotropic chromonic liquid crystal polarizer (para.45).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the polarization layer includes a lyotropic liquid crystal as taught by Kim in the circular polarizer of Giraldo for the purpose of forming a lyotropic chromonic liquid crystal polarizer.
Regarding claim 4, Giraldo discloses a thickness of the overcoat layer is 1 to 5 μm (para.56 and 52 discloses 0.5 to 1 μm).
Regarding claim 6, Kim discloses the lyotropic liquid crystal is a lyotropic chromonic liquid crystal (para.45) for the purpose of forming a lyotropic chromonic liquid crystal polarizer (para.45). The reason for combining is the same as claim 1.
Regarding claim 7, Giraldo discloses a method for manufacturing a circular polarizer, in at least figs.1-6 and para.41, comprising: 
forming a λ/4 layer (5 with 4, para.38); 
forming, on the λ/4 layer, a polarization layer (6, or 6 with 8, para.43); and 
forming an overcoat layer (1, para.52) covering an upper surface and a side surface of the polarization layer and a side surface of the λ/4 layer (see at least figs.6, 3A, 3D,4A,4D,5A,1A, 1D and 1F, para.41-53 disclose any encapsulation structure in figs.1A-5C can be used in fig.6),
wherein the circular polarizer consists of the λ/4 layer, the polarization layer and the overcoat layer (see at least figs.6, 3A, 3D,4A,4D,5A,1A, 1D and 1F).
Giraldo does not explicitly disclose the polarization layer includes a lyotropic liquid crystal.
Kim discloses a method for manufacturing a polarizer, in at least figs.2 and 3, the polarization layer includes a lyotropic liquid crystal (para.45) for the purpose of forming a lyotropic chromonic liquid crystal polarizer (para.45).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the polarization layer includes a lyotropic liquid crystal as taught by Kim in the method for manufacturing a circular polarizer of Giraldo for the purpose of forming a lyotropic chromonic liquid crystal polarizer.
Regarding claim 8, Giraldo discloses in forming the λ/4 layer, the λ/4 layer is formed on a resin layer (3) on a support substrate (2, a substrate of 7, or 7 itself) by application, and in forming the polarization layer, the polarization layer is formed on the λ/4 layer by application (see at least figs.6,3A, 3D, 4A,4D,5A,1A and 1F).
Regarding claim 9, Giraldo discloses in the forming overcoat layer, the overcoat layer is formed on, by application, the upper surface and the side surface of the polarization layer and the side surface of the λ/4 layer (see at least fig.6).
Regarding claim 14, Giraldo in view of Kim discloses a display device comprising the circular polarizer according to claim 1 (see the rejection of claim 1 above).
Regarding claim 15, Giraldo discloses a sealing layer (3) covering an entire surface of a light-emitting element layer (a light-emitting element layer of OLED device 7) is provided (see fig.6), in a plan view of the display device, an end portion of the polarization layer is provided between the sealing layer and the overcoat layer (see fig.6), and an end portion of the overcoat layer on a terminal portion side (it’s inherent to have a terminal portion side in a display device) is provided between the polarization layer and a terminal portion (see fig.6, the polarization layer is fully covered by the overcoat layer and it’s common sense that the overcoat layer will not covering the terminal, so that an end portion of the overcoat layer on a terminal portion side is provided between the polarization layer and a terminal portion).

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giraldo US 2017/0187004 in view of Kim US 2015/0234229 as applied to claim 1 above, and further in view of Kawamura JP 2011022202A (see document 17279543_2022-02-11_JP_2011022202_A_M.pdg).
Regarding claims 2 and 3, Giraldo in view of Kim does not explicitly disclose an ultraviolet-curing resin material is used for the overcoat layer, or a thermosetting resin material is used for the overcoat layer.
Kawamura discloses a polarizer, in at least figs.3 and 4, an ultraviolet-curing resin material is used for the overcoat layer (5) (Abstract and page 10, lines 28-30), or a thermosetting resin material is used for the overcoat layer (5)(Abstract and page 10, lines 28-30) for the purpose of forming an overcoat layer/sealant layer (Abstract).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an ultraviolet-curing resin material is used for the overcoat layer, or a thermosetting resin material is used for the overcoat layer as taught by Kawamura in the circular polarizer of Giraldo in view of Kim for the purpose of forming an overcoat layer/sealant layer.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giraldo US 2017/0187004 in view of Kim US 2015/0234229 as applied to claim 1 above, and Osato US 2020/0233133.
Regarding claim 5, Giraldo in view of Kim does not explicitly disclose the λ/4 layer is formed with a layered body of one λ/2 layer with one λ/4 layer.
Osato discloses a circular polarizer (200), in at least figs.1-4 and 6, the λ/4 layer is formed with a layered body (100) of one λ/2 layer (110, para.60) with one λ/4 layer (120, para.62) for the purpose of forming a wide-band ¼ wave plate capable of functioning as the ¼ wave plate in a wide wavelength range and reducing the change in the color tone on the display surface (para.12, 78 and 153).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the λ/4 layer is formed with a layered body of one λ/2 layer with one λ/4 layer as taught by Osato in the circular polarizer of Giraldo in view of Kim for the purpose of forming a wide-band ¼ wave plate capable of functioning as the ¼ wave plate in a wide wavelength range and reducing the change in the color tone on the display surface.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giraldo US 2017/0187004 in view of Kim US 2015/0234229 as applied to claim 7 above, and further in view of Satake US 2004/0212884.
Regarding claim 10, Giraldo in view of Kim does not explicitly disclose dividing the circular polarizer, wherein, in forming the overcoat layer, the overcoat layer covering the upper surface of the polarization layer is provided, the circular polarizer is then divided, and the overcoat layer covering a side surface of the polarization layer and a side surface of the λ/4 layer after the division is further formed.
Satake discloses a method for manufacturing a polarizer, in at least fig.1, dividing the polarizer, wherein, in forming the overcoat layer, the polarizer is then divided, and the overcoat layer (2) covering a side surface of the polarization layer (1b and 1a) after the division is further formed (para.24) for the purpose of dividing the polarizer and coating the polarizer (para.24).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have dividing the polarizer, wherein, in forming the overcoat layer, the polarizer is then divided, and the overcoat layer covering a side surface of the polarization layer after the division is further formed as taught by Satake in the circular polarizer of Giraldo in view of Kim in order to have dividing the circular polarizer, wherein, in forming the overcoat layer, the overcoat layer covering the upper surface of the polarization layer is provided, the circular polarizer is then divided, and the overcoat layer covering a side surface of the polarization layer and a side surface of the λ/4 layer after the division is further formed because Giraldo discloses the overcoat covering the upper surface and a side surface of the polarization layer and a side surface of the λ/4 layer for the purpose of dividing the circular polarizer and coating the circular polarizer.
Regarding claim 11, Giraldo in view of Kim does not explicitly disclose dividing the circular polarizer, wherein the dividing is performed by using a division blade, and a material for the overcoat layer is applied to the division blade, and, in forming the overcoat layer, the overcoat layer is formed by providing the overcoat layer covering the upper surface of the polarization layer, then dividing the circular polarizer with the division blade, and thus covering, with the material for the overcoat layer applied to the division blade, a side surface of the polarization layer and a side surface of the λ/4 layer.
Satake discloses a method for manufacturing a polarizer, in at least fig.1, dividing the polarizer, wherein the dividing is performed by using a division blade (para.24), and a material for the overcoat layer (2) is applied to the division blade (para.24), and, in forming the overcoat layer, dividing the polarizer with the division blade, and thus covering, with the material for the overcoat layer applied to the division blade, a side surface of the polarization layer (para.24) for the purpose of dividing the polarizer and coating the polarizer at the same time (para.24).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have dividing the polarizer, wherein the dividing is performed by using a division blade, and a material for the overcoat layer is applied to the division blade, and, in forming the overcoat layer, dividing the polarizer with the division blade, and thus covering, with the material for the overcoat layer applied to the division blade, a side surface of the polarization layer as taught by Satake in the circular polarizer of Giraldo in view of Kim in order to have dividing the circular polarizer, wherein the dividing is performed by using a division blade, and a material for the overcoat layer is applied to the division blade, and, in forming the overcoat layer, the overcoat layer is formed by providing the overcoat layer covering the upper surface of the polarization layer, then dividing the circular polarizer with the division blade, and thus covering, with the material for the overcoat layer applied to the division blade, a side surface of the polarization layer and a side surface of the λ/4 layer because Giraldo discloses the overcoat covering the upper surface and a side surface of the polarization layer and a side surface of the λ/4 layer for the purpose of dividing the circular polarizer and coating the circular polarizer.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giraldo US 2017/0187004 in view of Kim US 2015/0234229 as applied to claim 7 above, and further in view of Kawamura JP 2011022202A (see document 17279543_2022-02-11_JP_2011022202_A_M.pdf).
Regarding claim 12, Giraldo in view of Kim does not explicitly disclose dividing the circular polarizer, wherein the dividing is performed by using a division blade on which a material for the overcoat layer is not applied, and in forming the overcoat layer, the overcoat layer is formed by providing the material for the overcoat layer covering the upper surface of the polarization layer, then dividing the circular polarizer with the division blade before the material for the overcoat layer is cured, and thus covering, with the material for the overcoat layer on the upper surface of the polarization layer, a side surface of the polarization layer and a side surface of the λ/4 layer.
Kawamura discloses a method for manufacturing a polarizer, in at least fig.4, dividing the polarizer, wherein the dividing is performed by using a division blade on which a material for the overcoat layer is not applied (see page 10, lines 28-35 and page 3, 2nd paragraph), and in forming the overcoat layer, the overcoat layer is formed by providing the material for the overcoat layer covering the upper surface of the polarization layer (1, fig.4), then dividing the polarizer with the division blade before the material for the overcoat layer is cured, and thus covering, with the material for the overcoat layer on the upper surface of the polarization layer, a side surface of the polarization layer and a side surface of the retardation film (6)(see fig.4) (see page 10, lines 28-35 and page 3, 2nd paragraph) for the purpose of forming a sealed polarizer.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have dividing the polarizer, wherein the dividing is performed by using a division blade on which a material for the overcoat layer is not applied, and in forming the overcoat layer, the overcoat layer is formed by providing the material for the overcoat layer covering the upper surface of the polarization layer, then dividing the polarizer with the division blade before the material for the overcoat layer is cured, and thus covering, with the material for the overcoat layer on the upper surface of the polarization layer, a side surface of the polarization layer and a side surface of the retardation film as taught by Kawamura in the circular polarizer of Giraldo in view of Kim in order to have dividing the circular polarizer, wherein the dividing is performed by using a division blade on which a material for the overcoat layer is not applied, and in forming the overcoat layer, the overcoat layer is formed by providing the material for the overcoat layer covering the upper surface of the polarization layer, then dividing the circular polarizer with the division blade before the material for the overcoat layer is cured, and thus covering, with the material for the overcoat layer on the upper surface of the polarization layer, a side surface of the polarization layer and a side surface of the λ/4 layer because Giraldo discloses the overcoat covering the upper surface and a side surface of the polarization layer and a side surface of the λ/4 layer for the purpose of forming a sealed circular polarizer.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giraldo US 2017/0187004 in view of Kim US 2015/0234229 as applied to claim 7 above, and further in view of Kimura US 20190094437 and Satake US 2004/0212884.
Regarding claim 13, Giraldo in view of Kim does not explicitly disclose forming, between the overcoat layer and the λ/4 layer, a liquid repellent layer that repels a material for the overcoat layer, wherein a plurality of circular polarizers are layered together and formed with the liquid repellent layer interposed between two circular polarizers.
Kimura discloses a method for manufacturing a polarizer, fig.2, forming a liquid repellent layer (4) to cover top and bottom surfaces of the polarizer (1) (fig.2 and para.50) for the purpose obtaining excellent moisture resistance and improve the durability of the polarizer (para.50).
Satake discloses a method for manufacturing a polarizer, in at least fig.1, a plurality of polarizers are layered together (para.24) for the purpose increasing the manufacturing process/speed (para.24).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have forming a liquid repellent layer to cover top and bottom surfaces of the polarizer and a plurality of polarizers are layered together as taught by Kimura and Satake in the a method for manufacturing a circular polarizer of Giraldo in view of Kim in order to have forming, between the overcoat layer and the λ/4 layer, a liquid repellent layer that repels a material for the overcoat layer, wherein a plurality of circular polarizers are layered together and formed with the liquid repellent layer interposed between two circular polarizers because Giraldo discloses the overcoat covering the upper surface and a side surface of the polarization layer and a side surface of the λ/4 layer for the purpose of obtaining excellent moisture resistance and improve the durability of the polarizer and increasing the manufacturing process/speed.

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giraldo US 2017/0187004 in view of Sugita US 2005/0194896 and Kim US 2015/0234229.
Regarding claim 16, Giraldo discloses a method for manufacturing a display device, in at least figs.1-6 and para.41, comprising: 
forming a thin film transistor (TFT) layer (it’s inherent an OLED device has a thin film transistor (TFT) layer for driving light-emitting element layer);
forming a light-emitting element layer (it’s inherent an OLED device has a light-emitting element layer for providing light); 
forming a sealing layer (3) on the light-emitting element layer; and 
forming a circular polarizer (6, 5 and 4; or 6, 8, 5 and 4) on the sealing layer, 
wherein the circular polarizer consists of a λ/4 layer (5 with 4, para.38), a polarization layer (6, or 6 with 8, para.43) that is layered on the λ/4 layer, and an overcoat layer (1, para.52) (see at least figs.6, 3A, 3D,4A,4D,5A,1A, 1D and 1F), and
the overcoat layer covers an upper surface and a side surface of the polarization layer and a side surface of the λ/4 layer (see at least figs.6, 3A, 3D,4A,4D,5A,1A, 1D and 1F, para.41-53 disclose any encapsulation structure in figs.1A-5C can be used in fig.6).
Giraldo does not explicitly disclose forming a resin layer, forming a barrier layer on the resin layer, the TFT layer on the barrier layer, and the polarization layer includes a lyotropic liquid crystal.
Sugita discloses a method for manufacturing a display device, in at least fig.3, forming a resin layer (11), forming a barrier layer (12) on the resin layer, forming the TFT layer (10) on the barrier layer (see fig.3) for the purpose of blocking mixing of ions from the substrate into the polysilicon layer and the gate insulating layer (para.72) 
Kim discloses a method for manufacturing a display device, in at least figs.2 and 3, the polarization layer includes a lyotropic liquid crystal (para.45) for the purpose of forming a lyotropic chromonic liquid crystal polarizer (para.45).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have forming a resin layer, forming a barrier layer on the resin layer, forming the TFT layer on the barrier layer, and the polarization layer includes a lyotropic liquid crystal as taught by Sugita and Kim respectively in the method for manufacturing a display device of Giraldo for the purpose of blocking mixing of ions from the substrate into the polysilicon layer and the gate insulating layer and forming a lyotropic chromonic liquid crystal polarizer.
Regarding claim 17, Giraldo discloses forming the circular polarizer includes forming the λ/4 layer on the sealing layer by application (see at least fig.6), forming the polarization layer on the λ/4 layer by application (see at least fig.6), and forming the overcoat layer on the upper surface and the side surface of the polarization layer and the side surface of the λ/4 layer (see at least fig.6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Osato US 2020/0233133 (figs.1-4 and 6), Sugita US 2005/0194896 (figs.1-3), Adachi US 2004/0051445 (fig.10), Adachi US 2005/0035353 (fig.21), Schwartz US 2019/0050095 (fig.2), Lee US Patent 10079366 (figs.5-7G) and Lee US 2013/0032830 (figs.2-8) can be a primary reference as well.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIA X PAN/           Primary Examiner, Art Unit 2871